TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 8, 2021



                                    NO. 03-19-00420-CV


                             In re Commitment of David Delacruz




      APPEAL FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment and order of civil commitment signed by the trial court on

March 21, 2019. The Court’s opinion and judgment dated December 16, 2020 are withdrawn.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the judgment and order.    Therefore, the Court affirms the trial court’s

judgment and order of civil commitment. Because appellant is indigent and unable to pay costs,

no adjudication of costs is made.